Citation Nr: 1707275	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis and lumbar degenerative disc disease currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic arthritis of the right knee currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1992 and from September 2002 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

These claims were last before the Board in September 2015 when they were remanded for additional adjudication.  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a videoconference hearing in January 2010 before the undersigned Veterans Law Judge (VLJ), who subsequently departed the Board.  Due to the departure the Veteran elected to have another hearing before another Veterans Law Judge and he was afforded such in September 2014.  In 2016, the undersigned returned to the Board.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Court has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011). Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in December 2016 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In December 2016 the Veteran, through his representative, requested an additional hearing.  The Veteran should be scheduled for a third hearing in accordance with the remand instructions outlined below.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at his local RO (Travel Board hearing) at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b).  The RO should send notice to the Veteran at his current address.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request, or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

